DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 - Fig. 1a, 1b, 2
Species C - Fig. 1c

Species 4 - Fig. 4

In addition to electing one of the species above, the applicant is further required to elect another species from the following:
Species 2 - Fig. 2
Species 5 - Fig. 5
Species 6 - Fig. 6
Species 7 - Fig. 7
Species 8 - Fig. 8
Species 11 - Fig. 11
Species 12 - Fig. 12
Species 13 - Fig. 13
Species 14-19 - Fig. 14-19

Applicant is required, in reply to this action, to elect a single species from each of the groupings above to which the claims shall be restricted if no generic claim is finally held to be allowable.
If the applicant’s election of the previous species encompasses the subject matter of figures 9 and 10, the applicant is further required to elect from the following:
Species 9 - Fig. 9
Species 10 - Fig. 10

The reply must also identify the claims readable on the elected 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it is not clear which claims are generic.
The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common features are not a special technical feature as it do not make a contribution over Moeller (DE102005022091) provided by the applicant in view of Arriulou (US 5333683).  Moeller teaches a method for construction of a device, the device comprising: an assembly (fig. 1) of at least one first stackable modular element (200; apparatus module, para. 3) and one second modular stackable element (100; apparatus module, para. 3), wherein each of the first and second modular stackable elements comprise: a box (outer walls of apparatus modules 200, 100 - para. 12) that is parallelepipedal and 
Moeller does not explicitly teach that the body of material being of parallelepipedal shape and that the layer of thermal insulation has a thickness less than one third of the width of the box.  However, Arriulou explicitly teaches heat exchangers are known to be of parallelepipedal shape (see all figures and rectilinear shape of plate fin heat exchangers) for the purpose of providing large heat transfer areas that are convienent to construct and official notice is taken that thermal insulation is routinely of a thickness less than one third a major dimension like the width of a coldbox for the purpose of providing sufficient insulation at reasonable costs and sizes.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Moeller with rectilinear shaped heat exchangers for the purpose of providing large heat transfer areas that are convienent to construct and thermal insulation that is sufficient and provided at reasonable costs and sizes.
Therefore the species lack unity a posteriori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 17, 2021